EXAMINER'S AMENDMENT
Due to missing original claim 11 the Examiner is required to renumber original claims 12-15. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

AMENDMENT TO THE CLAIMS

12. 	(Canceled)

13. 	(Canceled)

14. 	(Canceled)

15. 	(Canceled)

16.	(New) 	A system comprising: 
a wireless input device including: 
a plurality of input mechanisms; 
a radio frequency identification (RFID) component; 
a first controller to: 
generate a RFID identifier formed of a plurality of characters; 

identify a predetermined character that corresponds to the input; and 
change a character of the plurality of characters of the RFI D identifier to the predetermined character to form a customized RFID identifier; and 
a host including: 
a RFID reader; and a second controller to: receive, via the RFID reader, the customized RFID identifier from the wireless input device; and perform an operation based on the received customized RFID identifier.

17.	(New)	 The system of claim 16, wherein the instructions to perform the operation further comprises instructions to display a representation of an output associated with input on a graphical user interface of the host.

18.	(New)	 The system of 16, wherein the RFID component further comprises: a passive RFID component, and wherein the host includes an active RFID reader; or an active RFID component, and wherein the host includes a passive RFID reader or an active RFID reader.

19.	(New)	 The system of claim 16, wherein the wireless input device further comprises a keyboard including a plurality of keys, and wherein each key of the plurality of keys includes a respective transponder to send a customized RFID identifier corresponding to the respective key responsive to actuation of the key, and wherein the host further comprises an active RFID reader.


Allowable Subject Matter
Claims 1-10 and 16-19 are allowed.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623